DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-11, 13, 15 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Uchida et al. (US 20160159965 A1).

Re Claims 1 and 9,  Uchida teaches a gas barrier film, comprising: a resin substrate and an oxygen barrier coating film (3b, FIG. 2 and associated text, functioning as described [6, 8, 238]) in contact with a first surface of the resin substrate (2, FIG. 2 and associated text), wherein the resin substrate includes two or more resin layers including a base layer ([0176]-polyurethane layer 3 was made to be a single layer, but for example, as shown in FIG. 2, the polyurethane layer 3 can be two layers of a first polyurethane layer 3a laminated on the substrate 2, and a second polyurethane layer 3b laminated on the first polyurethane layer 3a, and furthermore, although not shown, the polyurethane layer 3 can be a plurality of layers of three layers or more (third layer is applicant’s “underlayer” per claim 9)), and, of the two or more resin layers, a resin layer forming the first surface does not contain an anti- blocking agent (Uchida does not require antiblocking agent (0117) and thus this requirement is met).


Re claims 2 and 15,  Uchida teaches in the resin substrate, a resin layer forming a second surface facing away from the first surface contains an anti-blocking agent ([154-157] – silica inorganic particle size of 100 microns or less per claim 15). Further to claim 15, Uchida teaches wherein the inorganic oxide layer is provided between the resin substrate and the oxygen barrier coating film; and the inorganic oxide layer is silicon oxide because Uchida teaches the inorganic coating as a layer is in the polyurethane layer 3 and thus when the third underlayer is present the form will produce oxygen/inorganic/resin in 3a, FIG. 2.  See [150-157], FIG. 2.  Re claim 10, Uchida teaches the oxygen barrier coating film is a coating film formed of a coating agent that contains a water-soluble polymer and an inorganic laminar mineral (the silica functions as applicant’s anti-blocking agent). Uchida teaches the inorganic coating as a layer is in the polyurethane layer 2 and thus when the third underlayer is present the form will produce oxygen/inorganic/resin in 3a, FIG. 2.  [149-161], esp. [0151-152] The swellable layered inorganic compound is composed of extremely thin crystal units, and is a clay mineral.


Re claims 4 and 11, Uchida teaches the resin substrate is a polyolefin resin substrate.  See [126].

Re claim 6, Uchida teaches the polyurethane layer 3 further contains a polyvinyl alcohol, i.e. water-soluble polymer, and a layered inorganic compound including a clay mineral (see [120-121], [149], [151-152])

Re claim 7, Uchida teaches the coating agent further contains an aqueous polyurethane resin. [0019]- A polyurethane dispersion of the present invention is produced by dispersing polyurethane resin (aqueous polyurethane resin) in water. 

Re claim 8,  Uchida teaches wherein the coating agent further contains a curing agent.  See [162].

Re claim 13, Uchida teaches when two or more layers of substrate 2 are used, the underlayer is provided between the resin substrate and the oxygen barrier coating film; the underlayer contains an organic polymer as a main component (See [126-127]); and the organic polymer contains at least one of a polyacrylic resin, a polyol resin, a polyurethane resin, a polyamide resin, and a reaction product of these organic polymers.  (See [126-127]).

Re claim 18, Uchida teaches the oxygen barrier coating film contains a water-soluble polymer and at least one of a metal alkoxide, a hydrolysate of a metal alkoxide hydrolysate, and a reaction product of a metal alkoxide (see [81, 101-117]) further containing at least one of a silane coupling agent and a reaction product of a silane coupling agent.  See [117-122].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 20160159965 A1).
Uchida is relied upon as described above. 

Regarding in general the thickness ranges (hereinafter rational A.) for the following claims:  
Further thickness of the individual layers and overall laminate is within the skilled artisan to have modified it would have been obvious to one of ordinary skill in the art to use oxygen barriers, base layers, substrate layers, inorganic or mineral layers and anti-blocking layers with thickness, including that presently claimed, in order to produce aforesaid layers with effective functionality.  
Re claim 3, Uchida teaches the base layer has a thickness greater than a particle size of the anti-blocking agent.  See [130], base substrate 2 of 3 microns - 500 microns (greater than 100 microns or less – see above re claim 15).  See rational A. above. 
 Re claim 5, Uchida teaches the oxygen barrier coating film has a thickness in a range of 0.2 microns to 0.7 microns.  See [144] to overlapping ranges of thickness of polyurethane layer 3 (top layer 3b in Fig. 2) has a lamination amount of the polyurethane resin (after drying), of  0.1. g/m.sup.2 or more, - 10 g/m.sup.2 or less and overall laminate 1 thickness in [0146] of 5 microns or more.  Thus, each individual layer would with the adjustment of the coating amount achieve a coating layer film thickness as claimed.  See rational A. above.
Re claim 12, Uchida teaches when two or more layers of substrate 2 are used, the underlayer is provided between the resin substrate and the oxygen barrier coating film; and the underlayer has a thickness in a range of 0.01 micron to 1 micron.  See [126-127] and [0130] The substrate 2 has a thickness of 3 microns to 200 microns or less, which is close to applicant’s 1 micron and thus similar properties are expected.   However, Uchida discloses a thickness of 3 microns while the present claims require a thickness of 1 micron.         
It is apparent, however, that the instantly claimed thickness and that taught by Uchida are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  
In light of the case law cited above and given that there is only a “slight” difference between the thickness disclosed by Uchida and the thickness disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the thickness disclosed in the present claims is but an obvious variant of the thickness disclosed in Uchida, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Re claim 14, Uchida teaches the thickness of 1 nm of particle size in [155] and a thickness overall but not of the individual layer.  However, the effect is optimized with the coating weight for functionality of the film. See rational A. above.
Re claim 16, Uchida teaches achieving the oxygen barrier coating film has a thickness in a range of 0.05 microns to 1 microns.  See [0167] The polyurethane layer 3 has a thickness, as a layered amount of the polyurethane resin and the layered inorganic compound (after drying) of, for example, 0.1 g/m.sup.2 or more.  [0168] Then, as described above, the polyurethane layer 3 is formed on the substrate 2, thereby forming the polyurethane laminate 1. [0169] The polyurethane laminate 1 has a thickness of, for example, 5 microns or more. See rational A. above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 20160159965 A1) as applied to claim 1 above in view of Norio et al. (JP2008143098 (A)).
Uchida is relied upon as described above. 

Re claim 17, While the paragraph [81] discloses hydroxides, there is no disclosure of alkoxides as claimed.
Uchida discloses that the polyurethane layer 3 or oxygen barrier coating comprises polyurethane and water-soluble polymer such as polyvinyl alcohol, however, there is no disclosure of metal alkoxide a presently claimed. 
Norio discloses gas barrier film comprising water-soluble polymer such as polyvinyl alcohol and metal alkoxide in order to produce a gas barrier film that has excellent flexibility, extremely high gas barrier property as well as excellent transparency, impact resistance, heat resistance, and water resistance ([23]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include metal alkoxide as disclosed by Norio in the polyurethane layer of Uchida in order to produce a gas barrier film that has excellent flexibility, extremely high gas barrier property as well as excellent transparency, impact resistance, heat resistance, and water resistance.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 20160159965 A1) as applied to claim 1 above in view of Tanaka et al. (US 7,476,712).  
Uchida is relied upon as described above. 
  
Re claim 19, While the reference discloses carboxy-group containing polyols in paragraphs 62-64, there is no disclosure of a polyvalent metal salt of a polycarboxylic acid. 
Uchida discloses polyurethane layer 3 or oxygen barrier coating as set forth above, however, there is no disclosure of polyvalent metal salt of a polycarboxylic acid as presently claimed.
Tanaka discloses a gas barrier film comprising a reaction product of carboxyl groups of a polycarboxylic acid with a polyvalent metal salt in order to produce a gas barrier film that has excellent gas barrier properties even in high humidity and water resistance (col.5, lines 31-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include polyvalent metal salt of a polycarboxylic acid as disclosed by Tanaka in the gas barrier film of Uchida in order to produce a gas barrier film with excellent gas barrier properties even in high humidity and water resistance.
Conclusion

 
Uchida et al. (US 2009/0312515) teaches aqueous polyurethane dispersions which are prepared from reacting an isocyanate-terminated prepolymer obtained from a high-molecular diol (polycarbonate diol, PTMEG), trimethylol propane in the molar ratio as specified in the present claim and dimethylolpropionic acid as an active hydrogen-group containing compound containing a hydrophilic group and hydrogenated xylylene diisocyanate (XDI); and  a chain-extender mixture comprising (N-(3(aminoethyl)-y-aminopropylmethyl dimethoxy silane (KBM™ 602).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022.  The examiner can normally be reached on Flextime IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /TAMRA L. DICUS/ Primary Examiner, Art Unit 1787